     Case 3:19-cv-00374-RGJ Document 1 Filed 05/22/19 Page 1 of 7 PageID #: 1




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                              LOUISVILLE DIVISION

SETH KOENEMAN                                    )
                                                 )
        Plaintiff,                               )
                                                 )
v.                                               )     CAUSE NO: &95*-
                                                 )
NATION:IDE ADVISORY
SOLUTIONS,1&                                  )
                                                 )
        Defendants.                              )

                     COMPLAINT AND DEMAND FOR JURY TRIAL

                                 I. NATURE OF THE CASE

        1.     This is an action brought by Plaintiff, Seth Koeneman (“Koeneman”), by

counsel, against Defendant, Nationwide Advisory Solutions ,QF (“Defendant”), for

violating the Family and Medical Leave Act of 1993 (hereinafter “FMLA”), as

amended, 29 U.S.C. §2601 et seq., the Americans with Disabilities Act of 1990

(hereinafter “ADA”), as amended, 42 U.S.C. § 12101 et seq., and the Kentucky Civil

Rights Act.

                                        II. PARTIES
       2.      Koeneman is a resident of the Commonwealth of Kentucky, who at all times
relevant to this action resided within the geographical boundaries of the Western District

of Kentucky.
        3.     Defendant conducts business within the geographical boundaries of the

Western District of Kentucky.

                              III. JURISDICTION AND VENUE

        4.     Jurisdiction is conferred on this Court over the subject matter of this
   Case 3:19-cv-00374-RGJ Document 1 Filed 05/22/19 Page 2 of 7 PageID #: 2




                                         -2-
litigation pursuant to 28 U.S.C. §1331; 28 U.S.C. §1343; 28 U.S.C. § 1367; 29 U.S.C.

§2617(a)(2); and 42 U.S.C. §12117.

       5.       Koeneman’s state law claim arises from the same common nucleus of

operative facts as his federal law claims and all of his claims form a single case and

controversy under Article III of the United States Constitution.

       6.       Defendant is an “employer” as that term is defined by 29 U.S.C.

§2611(4), 42 U.S.C. § 12111(5)(A) and KRS344.030(2).

       7.       At all times relevant to this action, Koeneman was an “employee” as that

term is defined by 42 U.S.C. § 12111(4) and KRS344.030(5).

       8.       At all times relevant, Koeneman was an “eligible employee” as that term

is defined by 29 U.S.C. §2611(2).

       9.       Koeneman has a “disability” as that term is defined by 42 U.S.C. §

12102(2) and KRS 344.010(4).

       10.      Koeneman is a “qualified individual with a disability” as defined by 42

U.S.C. §12111(8) and KRS 344.040(1).

       11.      Koeneman exhausted his administrative remedies by timely filing a Charge

of Discrimination against Defendant with the Equal Employment Opportunity

Commission and files this complaint within ninety (90) days of receipt of is Notice of

Right to Sue.

       12.      A substantial part of the events, transactions, and occurrences concerning

this case arose in the geographical environs of the Western District of Kentucky;
   Case 3:19-cv-00374-RGJ Document 1 Filed 05/22/19 Page 3 of 7 PageID #: 3




                                            -3-
therefore, venue is proper in this Court.

                               IV. FACTUAL ALLEGATIONS

       13.     Koeneman was hired by Respondent on or about August 15, 2016 as a

Territory Consultant.

       14.     Koeneman reported directly to Amy Mattingly, Director, Territory

Consultants.

       15.     Joe Richardson, Regional Director, also supervised Koeneman.

       16.     Koeneman suffers from Attention-deficit/hyperactivity disorder

(“ADHD”) and an Anxiety Disorder. Koeneman’s symptoms include being easily

distracted by extraneous stimuli and having difficulty managing sequential tasks.

       17.     Koeneman’s health condition qualifies as a “disability” as that term is

defined by the Americans with Disabilities Act, as amended. His condition

substantially limits a variety of major life activities, including performing manual tasks

and concentrating.

       18.     In or about February 2017, Koeneman received an evaluation of his

performance that stated he was meeting expectations.

       19.     The following year, in February 2018, Koeneman ‘s evaluation indicated

that he needed to improve his performance and he was placed on a performance

improvement plan.

       20.     In March 2018, Koenemen filed for FMLA in order to receive treatment for

his disability. Koeneman used FMLA leave to receive treatment.
   Case 3:19-cv-00374-RGJ Document 1 Filed 05/22/19 Page 4 of 7 PageID #: 4




                                           -4-
       21.    In or about May 2018, as an accommodation for his disability, Koeneman

requested that Mattingly clarify her work expectations of him and transfer him to a

supervisor other than Richardson. Specifically, he requested that he be provided with

more consistent coaching, more tangible takeaways, three detailed items that he can

work on and use of FMLA for appointments related to his disability.

       22.    Mattingly denied Koeneman’s request for an accommodation.

       23.    On or about June 18, 2018, Defendant terminated Koeneman’s

employment based on his failure to meet performance metrics. Defendant’s reasons for

terminating Koeneman’s employment are pretext for discrimination based on his

disability and a direct result of its failure to accommodate him.

       24.    Similarly situated Territory Consultants have not been terminated under

the same circumstances. Defendant neither disciplined nor terminated other Territory

Consultants, who reported to Mattingly, for missing performance metrics.


                                 V. LEGAL ALLEGATIONS

                             COUNT I: FMLA - RETALIATION

       25.    Koeneman hereby incorporates paragraphs one (1) through twenty-four

(24) of his Complaint.

       26.    Defendant unlawfully retaliated against Koeneman for exercising his

rights under the FMLA by terminating his employment.

       27.    Defendant's actions were intentional, willful and in reckless disregard of

Koeneman’s rights as protected by the FMLA.
   Case 3:19-cv-00374-RGJ Document 1 Filed 05/22/19 Page 5 of 7 PageID #: 5




                                      -5-
      28.    Koeneman suffered damages as a result of Defendant’s unlawful actions.

                       COUNT II-DISABILITY DISCRIMINATION - ADA

      29.    Paragraphs one (1) through twenty-eight (28) of Koeneman’s Complaint are

hereby incorporated.

      30.    Defendant violated Koeneman’s rights as protected by the Americans with

Disabilities Act, 42 U.S.C. § 12101 et seq. and the Kentucky Civil Rights Act by

discriminating against him because of his actual or perceived disability.

      31.    Defendant's actions were intentional, willful and in reckless disregard of

Koeneman’s rights as protected by the ADA.

      32.    Koeneman has suffered and continues to suffer harm as a result of

Defendant’s unlawful actions.

                    COUNT III-DISABILITY DISCRIMINATION - KCRA

      33.    Paragraphs one (1) through thirty-two (32) of Koeneman’s Complaint are

hereby incorporated.

      34.    Defendant violated Koeneman’s rights as protected by the Kentucky Civil

Rights Act by discriminating against him because of his actual or perceived disability.

      35.    Defendant's actions were intentional, willful and in reckless disregard of

Koeneman’s rights as protected by the KCRA.

      36.    Koeneman has suffered and continues to suffer harm as a result of

Defendant’s unlawful actions.
   Case 3:19-cv-00374-RGJ Document 1 Filed 05/22/19 Page 6 of 7 PageID #: 6




                                            -6-
                                 VI. REQUESTED RELIEF

      WHEREFORE, Plaintiff, Seth Koeneman, by counsel, respectfully requests that

this Court find for Plaintiff and order Defendant to:

      1.     Provide appropriate accommodations to Plaintiff and reinstate him to the

position, salary and seniority level he would have enjoyed but for Defendant’s unlawful

employment actions, or award him front pay in lieu thereof;

      2.     Pay Plaintiff's lost wages and benefits;

      3.     Pay Plaintiff compensatory damages, including lost future earning

capacity;

      4.     Pay Plaintiff liquidated damages under the FMLA

      5.     Pay to Plaintiff punitive damages for Defendant’s violations of the ADA;

      6.     Pay to Plaintiff pre- and post-judgment interest;

      7.     Pay Plaintiff's costs and attorney fees incurred in litigating this action; and,

      8.     Provide any further equitable relief this Court sees fit to grant.

                                  Respectfully submitted,

                                  s/ Andrew Dutkanych __________________
                                  Andrew Dutkanych (Atty No. 91190)
                                  Kiboni A. Yarling (Atty No. 97563)
                                  BIESECKER DUTKANYCH & MACER, LLC
                                  101 North Seventh Street
                                  Louisville, Kentucky 40202
                                  Telephone: (812) 561-3443
                                  Facsimile: (812) 424-1005
                                  Email: ad@bdlegal.com
                                          kyarling@bdlegal.com
                                  Attorney for Plaintiff, Seth Koeneman
   Case 3:19-cv-00374-RGJ Document 1 Filed 05/22/19 Page 7 of 7 PageID #: 7




                                            -7-

                                DEMAND FOR JURY TRIAL

       The Plaintiff, Seth Koeneman, by counsel, respectfully requests a jury trial as to

all issues deemed so triable.


                                   Respectfully submitted,

                                   s/ Andrew Dutkanych __________________
                                   Andrew Dutkanych (Atty No. 91190)
                                   Kiboni A. Yarling (Atty No. 97563)
                                   BIESECKER DUTKANYCH & MACER, LLC
                                   101 North Seventh Street
                                   Louisville, Kentucky 40202
                                   Telephone: (812) 561-3443
                                   Facsimile: (812) 424-1005
                                   Email: ad@bdlegal.com
                                          kyarling@bdlegal.com

                                   Attorney for Plaintiff, Seth Koeneman
